Exhibit H
                 Michaelgtugelos Brick Oven Restaurant




Date 8-7-2019




To Whom It May Concern,

My name is Nicolette Lekacjai. My family owns MichaelAngelos Restaurant for
over 10 years, located in the Bronx, New York.

I have known Mr. Egipciaco for many years and have maintained contact with
him during his incarceration. Mr. Egipciaco has proven to be a very intelligent,
trustworthy, and hard working individual.

My family and I will support him in his efforts to re-enter the community as a
productive individual, and we would be pleased to offer Mr. Egipciaco a job
opportunity in our establishment upon his release.

Yours Truly, Nicolette Lekacjai




2 477 Arthur Avenue Bronx, NY 10458 718 220 8355
